DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2020 has been entered. 
Response to Arguments
In view of the response filed on 7/28/2020, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections of claims 1-18, cited in the office action of 4/28/2020, are moot.
Applicant’s remaining arguments with respect to claims 1-18 and 22-27 have been considered, but are moot in view of the new grounds of rejection.
Claim Objections
Claim 22 objected to because of the following informalities:  a grammatical error in the phrase “the keel comprises at a free space positioned between the at least one deformable fin and the opposite face.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the respective axes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4-7, 15, 22, and 23 are rejected under 35 U.S.C. 102(b) as being anticipated by Shultz et al. (EP 1 762 201 A1; hereinafter Shultz).
Shultz discloses the following regarding claim 1: shoulder prosthesis glenoid component (10) having on one of its faces an articulation surface (14) adapted to cooperate with a humeral head and having, on an opposite face (16) adapted to be immobilized on the glenoid cavity of a shoulder (para. 0052), a keel (one of the elements 26b) for anchoring the glenoid component in the glenoid cavity (para. 0052), the keel comprising a body (main forms of element 26b) that extends from said opposite face (Figs. 1A-2) at a position that is eccentric relative to an axis (central longitudinal axis of element 10) passing through a geometrical center of said opposite face (Figs. 1B, 1C, 1E, 2), the opposite face extending continuously from the keel to a periphery (outer edge surfaces of element 16) of the opposite face (Figs. 1B, 1C, 1E, 2), wherein the keel 
Please note that several of the embodiments of Shultz read on the present claim language, but for the sake of simplicity, the office action will primarily refer to the embodiments of Figures 1A-2 to illustrate how the features of Shultz apply to the elements of the claims. Please also note that claim recitations defining how and where the applicant's invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Shultz discloses the following regarding claim 2: glenoid component according to claim 1 wherein the body of the keel has, in a cross-section perpendicular to the axis, a non-circular peripheral contour (where element 40 is located as shown in Figs. 1B, 1C; Figs. 11A-14B) configured to block rotation of the glenoid component (para. 0052).
Shultz discloses the following regarding claim 4: glenoid component according to Claim 1, wherein the body comprises at least one internal passage (40, 42) opening onto the external surface of the body and connected to an orifice for injecting a fluid (Figs. 1A, 1D, 2, 3F).  
Shultz discloses the following regarding claim 5: glenoid component according to Claim 1, wherein the at least one fin comprises a first surface (upper surface) and a second surface (lower surface), the first surface between the opposite face and the second surface (Figs. 1A-2), 
Shultz discloses the following regarding claim 6: glenoid component according to Claim 1, wherein the body comprises at least two separate cylindrical parts (2 of the elements 26b that are not the one interpreted as the keel), the respective axes of which are parallel to each other and between which the at least one fin extends (Figs. 1A-2).  
Shultz discloses the following regarding claim 7: glenoid component according to Claim 1, wherein the body includes at least one external peripheral groove (space between elements 36 and 38 and/or element 308) for receiving an elastic ring adapted to expand in the glenoid cavity (Figs. 1A, 2, 8B).
Shultz discloses the following regarding claim 15: glenoid component according to claim 1, wherein the at least one fin comprises polyethylene (para. 0054).
Shultz discloses the following regarding claim 22: the glenoid component according to Claim 1, wherein the keel comprises at a free space (open areas between elements 26b and 16) positioned between the at least one deformable fin and the opposite face (Figs. 1A-1E, 2), the free space configured to encourage locking of the shoulder prosthesis in the glenoid cavity by bone growth in the free space.  
Shultz discloses the following regarding claim 23: the glenoid component according to Claim 1, further comprising an eccentric peg (one of the elements 26b that are not the one interpreted as the keel) projecting from the opposite face (Figs. 1A-1E, 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shultz in view of Burkhead et al. (U.S. Patent No. 5,080,673; hereinafter Burkhead).
Regarding claim 3, Shultz discloses the limitations of claim 1, as described above.  However, it does not recite the at least one fin having a helicoidal shape that winds around the body. Burkhead teaches a glenoid component characterized in that the at least one fin (342) has a helicoidal shape and winds around the body (e.g. Figure 9 and 10; Burkhead discloses a screw as a part of keel body which has helicoidal fins that winds around its body), for the purpose of better anchoring the glenoid device within the patient’s bone.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the fin of Shultz, according to the teachings of Burkhead, in order to better anchor the glenoid device within the patient’s bone.
Regarding claim 13, Shultz discloses the limitations of claim 1, as described above.  However, it does not recite the articulation surface being carried by an element adapted to be mounted in a metal shell. Burkhead teaches a glenoid component comprising an articulation surface (303), that is carried by an element (301) adapted to be mounted in a metal shell (302) in of the component carrying the opposite face (312) and in one piece with the body of the keel (e.g. Figures 10-15 and col. 7, lines 45-65), for the purpose of providing additional structural support to the glenoid implant.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Shultz, according to the teachings of Burkhead, in order to provide additional structural support to the glenoid implant.

s 8 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shultz in view of Schoch (US Patent No. 6,406,795).
Regarding claim 8, Shultz discloses the limitations of the claimed invention, as described above.  However, it does not recite the body having a star-shaped cross-section including at least three branches.  Schoch teaches the glenoid component according to claim 1 characterized in that the body has a star-shaped cross-section (as seen in Figure 6-7) (Col. 3, Lines 10-25) including at least three branches, for the purpose of providing the keel with a shape that will better anchor the device in place. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Shultz, according to the teachings of Schoch, in order to provide the keel with a shape that will better anchor the device in place.
Regarding claim 14, Shultz discloses the limitations of the claimed invention, as described above.  However, it does not recite the body of the keel comprising a flexible sheath provided with the fin. Schoch teaches a glenoid device having a flexible sheath (8) provided with the fin (10) into which a part (i.e. glenoid component) in one piece with the opposite face (2) is adapted to fit (e.g. Figure 1-3, Col. 3, Lines 10-55) (Schoch discloses the keel body which comprises flexible sheath (8) (i.e. sleeve) (Schoch discloses the sleeve to be made of a small wall thickness and made of metal (i.e. titanium alloys); hence, the sleeve is flexible). The flexible sheath (8) includes fin (10) and is adapted to fit the glenoid implant in one piece, for the purpose of better anchoring the prosthesis in place. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Shultz, according to the teachings of Schoch, in order to better anchor the prosthesis in place.

s 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shultz in view of Rockwood, Jr. et al. (U.S. Pub. No. US 2001/0037153; hereinafter Rockwood).
Regarding claim 9, Shultz discloses the limitations of claim 1, as described above.  However, it does not recite the fin having a substantially semicircular peripheral contour.  Rockwood teaches the glenoid component characterized in that the fin (50) has a substantially semicircular peripheral contour (e.g. Figures 1-8) (Rockwood discloses the fins to be circular in shape; hence, they have a substantially semicircular peripheral contour), in order to provide the keel a shape that will better anchor the device in place. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Shultz, according to the teachings of Rockwood, in order to provide the keel with a shape that will better anchor the device in place.
Regarding claims 10-12, Shultz teaches the limitations of claim 1, as described above.  However, it does not recite the keel having a series of parallel fins.  Rockwood teaches a keel comprising a first series of substantially parallel fins and a second series of parallel fins with width greater than the first fins and placed at a distance from the opposite face (24) along a longitudinal main axis of the body less than that of the first series of fins (e.g. Figures 1-8 and Para. 0032. 0033 and 0038) (Rockwood discloses that the fin diameter (i.e. width) gradually increases from the distal end of the shaft (i.e. towards element 28) to proximal end of the shaft (towards the opposite face (24). Hence, the keel disclosed by Rockwood discloses the second series of parallel fins to have greater width than the first series of fins and are placed from the opposite face in less distance compared to the first series of fins, in order to provide the keel a shape that will better anchor the device in place. Rockwood further teaches that the fins of the second series of fins have a shape that is the same shape of the opposite face (24) (e.g. Figure 2-.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shultz in view of Ferrand et al. (U.S. Pub. No. 2007/0244564; hereinafter Ferrand).
Regarding claim 16, Shultz discloses the limitations of claim 1, as described above.  However, it does not recite the keel having a hole passing through its body.  Ferrand teaches a shoulder prosthesis comprising a keel (12) with a hole (14) through its body (Figs. 25; para. 0029), for the purpose of allowing bone ingrowth.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the fin of Shultz, according to the teachings of Ferrand, in order to allow for bone ingrowth.

Claims 17, 18, and 24-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shultz in view of Guederian et al. (U.S. Pub. No. US 2004/0059424; hereinafter Guederian).
Shultz discloses the limitations of claim 1, as described above.  However, it does not recite the implant comprising a keel with at least three contiguous flanges and fin projections from the flanges.  Guederian teaches a shoulder implant comprising a keel body (please see the annotated figure below) with three contiguous flanges (where upon the assembly of the glenoid implant the three flanges, elements 8, 209, and 214, will be in contact with each other via their base components). The flanges are contiguous at a central portion of the keel body and are 

    PNG
    media_image1.png
    874
    693
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774